                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CV453

       v.
                                                                   ORDER
JAMES WIDTFELDT,

                      Defendant.


       This matter is before the Court on Defendant James Widtfeldt’s (“Widtfeldt”)
“Notice of Appeal” (Filing No. 27). For the fourth time in this matter, Widtfeldt has not
articulated any issue ripe for appeal in this case. To the extent that Widtfeldt’s Notice of
Appeal is a motion, it is denied. The Clerk of Court is directed to file Widtfeldt’s Notice
of Appeal as a Notice.

       IT IS SO ORDERED.

       Dated this 26th day of February 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
